Name: Commission Regulation (EEC) No 1401/83 of 1 June 1983 amending for the sixth time Regulation (EEC) No 2192/82 laying down detailed rules for the application of the special measures for peas and field beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 6 . 83 Official Journal of the European Communities No L 143/ 13 COMMISSION REGULATION (EEC) No 1401/83 of 1 June 1983 amending for the sixth time Regulation (EEC) No 2192/82 laying down detailed rules for the application of the special measures for peas and field beans THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), as amended by Regulation (EEC) No 1225/83 (2), and in particular Article 3(7) thereof, Whereas Article 8 of Commission Regulation (EEC) No 2192/82 (3), as last amended by Regulation (EEC) No 576/83 (4), provides for the preparation of a Community certificate by 30 June 1983 at the latest ; whereas, in the interests of sound administration , a final date should be fixed prior to which national certificates issued would remain valid and provision should be made that, up to that date, such certificates could be replaced by Community certificates ; Whereas the introduction of a Community certificate requires the adoption of common provisions on the drawing up and use of these certificates, on the intro ­ duction of Community forms and on the establish ­ ment of methods of administrative cooperation between the Member States and the Commission ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, referred to in paragraph 1 , to the Member State which issued them. 3 . The Member State which issued the certifi ­ cates shall check that the certificates lodged in other Member States correspond to those it has issued . 4. With effect from 1 September 1983 Member States shall issue the Community certificate. Issuing bodies shall , up to 30 June 1984, at the request of any holder of a certificate issued by a Member State prior to 1 September 1983 and after the holder has lodged that certificate, issue, in place of the certificate lodged, a Community certificate for a quantity of products equal to that shown on the certificate lodged.' 2. The following Article 8a is inserted : 'Article 8a 1 . The Community certificate shall be made out on forms corresponding to the specimens in Annex II . These forms shall be completed in accordance with the instructions shown therein and with the provisions of this Regulation . 2. The forms for the certificates shall comprise an original for the applicant and a copy for the issuing body. 3 . The forms shall be printed on white paper without mechanically made pulp, sized for writing and weighing between 40 and 65 grams per square metre . Their format shall be 210 x 297 milli ­ metres . The layout of the forms shall be strictly observed. 4. Member States shall be responsible for having the forms printed . Each form shall bear the name and address of the printer or a sign by which he may be identified. The issuing body shall number each certificate at the time of issue. The number shall be preceded by the following letter or letters according to the country of issue of the document : B for Belgium, DK for Denmark, D for Germany, E for Greece, F for France, IR for Ireland, I for Italy, L for Luxembourg, NL for the Netherlands and UK for United Kingdom. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2192/82 is hereby amended as follows : 1 . Article 8 is replaced by the following : Article 8 1 . Member States shall issue certificates of their choice until 31 August 1983 . Such certificates shall continue to be valid until 30 June 1984. 2 . After 30 June 1984 Member States shall , as soon as possible, communicate a list containing the references of the certificates lodged with them, (') OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 131 , 20 . 5 . 1983 , p. 1 . O OJ No L 233, 7. 8 . 1982, p. 5. O OJ No L 69, 15 . 3 . 1983, p. 9 . 2. 6 . 83No L 143/ 14 Official Journal of the European Communities and, where appropriate, the embossed stamps of the authorities called upon to act. The Commission shall immediately inform the other Member States .' 3 . The Annex becomes Annex I. 4. The Annex to this Regulation is added as Annex II . 5 . The forms shall be completed in typescript. They shall be printed and completed in one of the official languages of the Community specified by the competent authorities of the Member State to which the application for a certificate is submitted. 6. The impress of the issuing body and of the authorities making entries shall be made with a metal , preferably steel , stamp. 7. Member States shall communicate to the Commission a list, with addresses,- of the bodies issuing certificates . Member States shall also communicate to the Commission the impresses of the official stamp Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 June 1983 . For the Commission Poul DALSAGER Member of the Commission EUROPEAN COMMUNITY ANNEX ANNEX II 1 Embossed stamp and perforation of issuing agency ! 2)CERTIFICATE Peas and field beans No n ORIGINAL 2 . ISSUING AGENCY (full name and address) 3 Description of product 4 Marketing year 5 Weight in kg of product on basis of standard quality 6 For official use only (3) 7 THE ISSUING AGENCY HEREBY CERTIFIES that for the quantity shown in box 5 the producer has received not less than the minimum price Issued at : Date : Signature : Stamp : Day Month Year 8 STAMP OF BODY RESPONSIBLE FOR CHECKING THE AID OR OF THE CUSTOMS AUTHORITY This certificate has been lodged with a view (*) to obtaining aid to exporting the product to non-member countries (5) Endorsed or stamped at : Date : Signature : Stamp : Day Month Year (') To be completed in the case of a replacement certificate . ( 2 ) To be completed if in box 7 there is no signature and no stamp . (3) If box 6 is too small , the reverse of the certificate may be used. (4) Insert an X in the appropriate box . (6) In the case of export to a non-member country, the certificate must be lodged in support of the export declaration . class="page"> EUROPEAN COMMUNITY 1 Embossed stamp and perforation of issuing agency ( J)CERTIFICATE Peas and field beans No (') COPY 2 ISSUING AGENCY (full name and address) 3 Description of product 4 Marketing year 5 Weight in kg of product on basis of standard quality 6 For official use only (3) 7 THE ISSUING AGENCY HEREBY CERTIFIES that for the quantity shown in box 5 the producer has received not less than the minimum price Issued at : Date : Signature : Stamp Day Month Year 8 STAMP OF BODY RESPONSIBLE FOR CHECKING THE AID OR OF THE CUSTOMS AUTHORITY This certificate has been lodged with a view /4) to obtaining aid to exporting the product to non-member countries (5) Endorsed or stamped at : Date : Signature : Stamp : Day Month Year I 1 ) To be completed in the case of a replacement certificate. (J) To be completed if in box 7 there is no signature and no stamp . (3) If box 6 is too small , the reverse of the certificate may be used . (4 ) Insert an X in the appropriate box . (s) In the case of export to a non-member country, the certificate must be lodged in support of the export declaration .'